DETAILED ACTION
This Action is in response to Pre-Brief Appeal Conference decision mailed on 04/28/2022 (Final Rejection was mailed on 12/02/2021 for claim amendments filed on 10/25/2021).
Claims 1, 4, 6, 9, 14, 17, and 20 were amended, claims 1, 9 and 17 are independent.
There are no new or cancelled claims.
Claims 1-20 are presented for examination. 
Claims 1-20 remain pending in this application.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments Regarding 35 U.S.C. §103 Rejections
Applicant’s arguments regarding prior art to Etoh (US 20080086562 A1), see page 2-4 of REMARKS filed on 04/04/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments regarding prior art to Rzehak (US 10432503 B1) with respect to claim 1, see page 3-5 of REMARKS filed on 04/04/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Applicant’s arguments regarding prior art to Blott (US 20150160862 A1), see page 3-4 of REMARKS filed on 04/04/2022, have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Applicant's arguments regarding prior art to Dunbar (US 20120014387 A1), see page 3 of REMARKS filed on 04/04/2022, have been fully considered but they are not persuasive.
In the REMARKS filed on 04/04/2022, Applicant argues that the Dunbar fails to indicate that a data structure includes the three elements of claim 1, including the identifier for the server, the addressing information for the node, and the service type information for the service executing on the node (see page 3 of REMARKS filed on 04/04/2022).
In response, it is first noted that claim 1 recites that service data structure comprises:
1.	service status information for a computing environment (see lines 3-4),
2.	identifiers for at least one server in the computing environment (see lines 4-5),
3.	addressing information for node executing on the at least one server (see lines 5-6), and
4.	service type information for services executing on the at least one node (see lines 6-7).

It is also noted that obviousness is established by combining or modifying the teachings of the prior arts. In this case, the reference to Dunbar is still relevant is it teaches three out of the four elements of claim 1. More specifically, Dunbar teaches service data structure (see [0053]; Local-IPAddrTable) comprises:
1.	service status information for a computing environment (see [0052], and [0055] - [0056]),
2.	identifiers for at least one server in the computing environment (see Fig.23:2300; also see [0150]; the IP addresses of hosts in all the locations), and
3.	addressing information for node executing on the at least one server (see Fig.23:2340; also see [0150] and [0052] - [0053]; maintain addresses of all the VMs within the same Layer 2 network of the L2GW).

	For these reasons, the applicant’s argument against Dunbar are not persuasive.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4, 9, 13, 17 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Kaneko et al. (hereinafter, Kaneko, US 20150007178 A1) in view of Mehta et al. (hereinafter, Mehta, US 10379890 B1).

Regarding claim 1, Dunbar discloses a method comprising: 
in a first computing element (see Fig.2:222; also see Fig.3:322; also see [0051]; Layer 2 Gateways L2GWs 222 may be border nodes in each DC location; also see [0069]-[0070]; the L2 address domains may be located in one DC site or at a plurality of geographic sites), identifying a modification to a service data structure (see [0053]; L2GW 222 may also resend the address information to the peers when there is a change in its Local-IPAddrTable to update the information in the other peers) maintained by the first computing element (see [0052]; each L2GW 222 may maintain the addresses of all the hosts/VMs within the same Layer 2 network 220 of the L2GW 222 in a local IP addresses information table (Local-IPAddrTable); also see [0055]; each L2GW 322 may maintain the IP addresses of hosts in all the locations, e.g., the Layer 2 networks 320. The IP addresses may also belong to hosts in different domains, e.g., Layer 2 domains that may span across multiple physical locations), wherein the service data structure comprises service status information for a computing environment (see [0052] and [0055]; each L2GW 322 may maintain the IP addresses of hosts/VMs in all the locations; also see [0056]; some L2GWs 322 may not have received updates for the IP addresses of newly configured hosts in other locations… If the local L2GW 322 does not maintain or store an entry for the host B, the local L2GW 322 may assume that the host B does not exist; examiner articulates that maintaining addresses of existing hosts/ VMs in all the locations suggests maintaining service status information for a computing environment), and wherein the service data structure comprises at least identifiers for at least one server in the computing environment (see Fig.23:2300; also see [0150]; FIG. 23 illustrates an embodiment of a typical physical server 2300, which may be a dual-homed server in a DC; also see [0052]-[0053]; each L2GW 222 may maintain the addresses of all the hosts/VMs within the same Layer 2 network 220 of the L2GW 222 in a local IP addresses information table (Local-IPAddrTable); also see [0055]; each L2GW 322 may maintain the IP addresses of hosts in all the locations; also see claim 5; hosts comprise a plurality of applications, servers and/or VMs; examiner articulates that the IP addresses of host servers in all the locations corresponds to identifiers for at least one server in the computing environment), and addressing information for at least one node (see Fig.23:2340) executing on the at least one server (see [0150]; physical server 2300 may comprise… a plurality of VMs 2340; also see [0052]-[0053]; each L2GW 222 may maintain the addresses of all the hosts/VMs within the same Layer 2 network 220 of the L2GW 222 in a local IP addresses information table (Local-IPAddrTable); also see claim 5; hosts comprise a plurality of applications, servers and/or VMs); 
in the first computing element, generating a gateway protocol packet (implied from [0087]; a BGP or similar method may be used to exchange the address information, including updates, between the L2GWs across the address domains; also see [0109] in view of Table 3 on page 11 that shows plurality of gateway protocol options that may be used); and 
in the first computing element, communicating the gateway protocol packet to a second computing element associated with the modification to update a data structure at the second computing element (see [0053]; L2GW 222 may also resend the address information to the peers when there is a change in its Local-IPAddrTable to update the information in the other peers; also see [0087]; a BGP or similar method may be used to exchange the address information, including updates, between the L2GWs across the address domains; also see [0109]; the L2GWs may use BGP, e.g., instead of IS-IS, for exchanging address information; also see [0094] lines 1-6).
Although, and as set forth above, Dunbar teaches generating/ communicating the gateway protocol packet to a second computing element associated with the modification (see [0053] and [0087]), Dunbar does not explicitly teach that the generating gateway protocol packet contains the key-value pair. Dunbar does not explicitly teach in response to the modification, determining a key-value pair associated with the modification, wherein the key-value pair indicates a location for the modification in the service data structure and the modification. Dunbar also does not explicitly teach wherein the service data structure comprises service type information for one or more services executing on the at least one node.
Kaneko discloses wherein the service data structure (see Fig.1:100 and Fig.3:102 and/or 105) comprises at least identifiers for at least one server (see Fig.1:200 physical server PS) in the computing environment (see [0041]; The PS information storage 102 stores PS-IDs and performance information of the respective PSs 200 in association with each other. The PS-ID is an ID for unique identification of each PS 200), addressing information for at least one node (see Fig.1:400) executing on the at least one server (see Fig.1:200; also see [0040]; VMs 400 in the PSs 200; also see [0044]; The VM information storage 105 stores, for each VM 400, … allocated network performance information (performance information of a network allocated to the VM 400)… allocated network performance information includes, for example, … a communication address), and service type information for one or more services executing on the at least one node (see [0044]; The VM information storage 105 stores, for each VM 400, … a service type (a type of service provided by using the VM 400); also see [0060] and [0089]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Kaneko with Dunbar so that the service data structure comprises at least identifiers for at least one server in the computing environment, addressing information for at least one node executing on the at least one server, and service type information for one or more services executing on the at least one node.
One of ordinary skill in the art would have been motivated so that various kinds of information can be stored for each VM (see Kaneko: [0045]).
Dunbar (modified by Kaneko) does not explicitly teach in response to the modification, determining a key-value pair associated with the modification, wherein the key-value pair indicates a location for the modification in the service data structure and the modification, and wherein the generated gateway protocol packet contains the key-value pair.
Mehta discloses in the first computing element and in response to the modification (see Col.1: lines 41-43; Data relating to the processing devices are represented as user-visible entities (UVEs) that report on an operational state of the processing devices; also see Col.2: lines 41-43; process an update to the one or more previous operational states from the one or more received operational states of the received data set), determining a key-value pair associated with the modification, wherein the key-value pair indicates a location for the modification in the service data structure and the modification, and wherein the generated gateway protocol packet contains the key-value pair (see Col.5: lines 44-50; a collection of updated data based on UVEs may be reported as one or more streaming messages. For example, the updated data of the UVEs may be aggregated and stored in a local database; also see Col.5: lines 56-65; the messages may include data indicative of types (e.g., UVE structure names), values (e.g., contents of the UVE), and key (e.g., UVE key); also see Col.5: lines 20-22; The key annotation provides for a unique identifier of extracted values for the attributes defined by a particular UVE; also see Col.5: lines 31-37 and lines 63-65; a client may request to stream a subset of the updated data using filters based on indexes of the data such as by type and value; also see Col.10: lines 12-35; examiner articulates that a table or data structure with rows and columns and the combination of items for that row and column, e.g. item type in a column and value for the item type in a row corresponds to the location in database; examiner articulates also that the index comprising type and its value indicates which area or location needs to be updated or transmitted…and thus it indicates the location in the database); 
in the first computing element, generating a gateway protocol packet containing the key- value pair (see Col.9: lines 37-44; the key/value pairs of the distributed database may enable VNC 22 to provide a synchronized cache of the operational state of a distributed software system; also see Col.8: line 51 – Col.9: line 18 in view of Fig.3:86; VNC nodes 80 may represent a different server of the data center; VNC nodes 80 peer with one another using peering links 86 to exchange information for distributed databases; Peering links 86 may represent peering links for a routing protocol, such as a Border Gateway Protocol (BGP) implementation, or another peering protocol by which VNC nodes 80 may coordinate to share information according to a peering relationship; also see Col.11: lines 16-18 and lines 24-26); and
in the first computing element (see Fig.4: 102A), communicating the gateway protocol packet (in Fig.4, see arrow indicating communication between BGP 118A and 118N) to a second computing element (see Fig.4: 102N) associated with the modification to update a data structure at the second computing element (see Col.11: lines 16-18 and lines 24-26; VNC node 102A may send information relating to the management or operation of the first set of servers to VNC node 102N by BGP 118A... Because VNC nodes 102 have a peer relationship, rather than a master-slave relationship, information may be sufficiently easily shared between the VNC nodes 10; also see Col.9: lines 37-44; the key/value pairs of the distributed database may enable VNC 22 to provide a synchronized cache of the operational state of a distributed software system).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mehta with Dunbar and Kaneko to determine a key-value pair associated with the modification in response to the modification, wherein the key-value pair indicates a location for the modification in the service data structure and the modification; and to generate gateway protocol packet that contains the key-value pair.
One of ordinary skill in the art would have been motivated to provide a synchronized cache of the operational state of a distributed system (in Mehta, see Col.14: line 30), and/or to prevent the emergence of a single point of failure (in Mehta, see Col.12: line 62).

As for Claim(s) 9 and 17, the claims list all the same elements of claim 1, but in a computing element (in Dunbar, see Fig.2:222; also see Fig.3:322) comprising: one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such programs are selected for execution), a processing system operatively couple to the one or more non-transitory computer readable storage media (in Dunbar, see [0195]; processor 3102 (which may be referred to as a CPU) is in communication with memory); and program instructions stored on the one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such programs are selected for execution) and an apparatus (in Dunbar, see Fig.2:222; also see Fig.3:322) comprising: one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such programs are selected for execution); and program instructions stored on the one or more non-transitory computer readable storage media (in Dunbar, see [0194]-[0196]; storage 3104 may be used to store programs that are loaded into RAM 3108 when such programs are selected for execution) form to carry out the steps of claim 1, rather than the method form. Therefore, the supporting rationale of the rejection to claim 1 applies equally as well to claims 9 and 17.  

Regarding claim 4, Dunbar (modified by Kaneko and Mehta) discloses the method of claim 1, as set forth above. Mehta further discloses in the second computing element (see Fig.2:80N), obtaining the gateway protocol packet (see Col.9: 9-18; VNC nodes 80 peer with one another using peering links 86 to exchange information for distributed databases; Peering links 86 may represent peering links for a routing protocol, such as a Border Gateway Protocol (BGP) implementation; also see Col.11: lines 16-18 and lines 24-26; VNC node 102A may send information relating to the management or operation of the first set of servers to VNC node 102N by BGP 118A); 
in the second computing element, processing the gateway protocol packet to identify the key-value pair (see Abstract; processing an update to the previous operational states from the received operational states of the received data set; also obvious from Col.9: lines 9-51; Distributed databases 82 may each be implemented using a distributed hash table (DHT) to provide a lookup service for key/value pairs of the distributed database stored by different VNC nodes 80; the key/value pairs of the distributed database may enable VNC 22 to provide a synchronized cache of the operational state of a distributed software system); 
in the second computing element (see Fig.4:102N), updating a service data structure maintained by the second computing element (Distributed databases 82 may each be implemented using, e.g., a distributed hash table (DHT) to provide a lookup service for key/value pairs of the distributed database stored by different VNC nodes 80) based on the key-value pair (see Col.2: lines 18-22; in response to processing the update, aggregating the one or more received operational states of the data set with the one or more previous operational states of the previous data set to form aggregated data of updated operational states; also see Col.15: lines 46 – Col.16: line 30; updated data is extracted based on the UVEs… the updated aggregated data (or re-aggregated updated data) may be stored in a local database… databases may also store aggregated keys 88 and aggregated values 89 that include, for each UVE key, a map of a UVE structure name as the key and the UVE structure contents as the value; also see Col.10: lines 12-43).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mehta with Dunbar and Kaneko to obtain the gateway protocol packet; process the gateway protocol packet to identify the key-value pair; and update a service data structure maintained by the second computing element based on the key-value pair in the second computing element.
One of ordinary skill in the art would have been motivated to provide a synchronized cache of the operational state of a distributed system (in Mehta, see Col.14: line 30), and/or to prevent the emergence of a single point of failure (in Mehta, see Col.12: line 62).

Regarding claim 13, Dunbar (modified by Kaneko and Mehta) discloses the computing element of claim 9, as set forth above. Dunbar further discloses wherein the program instructions further direct the processing system to establish a gateway protocol session between the computing element and the second computing element (implied from [0087]; a BGP or similar method may be used to exchange the address information, including updates, between the L2GWs across the address domains; also see [0109] in view of Table 3 on page 11 that shows plurality of gateway protocol options that may be used).

Regarding claim 20, see the rejection for claim 4, as set forth above. Although claim 20 recites second gateway protocol packet and second key-value pair, the functionalities recited in claim 20 performed by the processing system are similar to that performed by the second computing element upon receiving the corresponding gateway protocol packet in claim 4. Therefore, the supporting rationale of the rejection to claim 4 applies equally as well to claim 20.

Claim(s) 2-3, 7, 10-11, 15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Kaneko et al. (hereinafter, Kaneko, US 20150007178 A1) in view of Mehta et al. (hereinafter, Mehta, US 10379890 B1) in view of Khanna et al. (hereinafter, Khanna, US 20080092229 A1).

Regarding claim 2, Dunbar (modified by Kaneko and Mehta) discloses the method of claim 1, as set forth above. Dunbar (modified by Kaneko and Mehta) does not explicitly disclose wherein the gateway protocol packet comprises a multiprotocol border gateway protocol (MP-BGP) packet.
However, Khanna discloses wherein the gateway protocol packet comprises a multiprotocol border gateway protocol (MP-BGP) packet (see [0033] in view of [0013]-[0014]; a given Customer Edge network element (CE) will establish an MPBGP peering session with every other CE with which it would like to exchange routing information).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khanna with Dunbar, Kaneko and Mehta so that the gateway protocol packet comprises a multiprotocol border gateway protocol (MP-BGP) packet.
One of ordinary skill in the art would have been motivated to exchange routes between the CEs directly or via the route reflector (Khanna: [0033]).

Regarding claim 3, Dunbar (modified by Kaneko, Mehta and Khanna) discloses the method of claim 2, as set forth above. In addition, Mehta further does wherein generating the gateway protocol packet containing the key-value pair comprises generating the gateway protocol packet containing the key-value pair as a new address family type (see Col.10: lines 12-43; virtual network controller 22 may gain ownership of new partitions... The partition associations may change due to restarts of VNC nodes 80; also see Col.17: lines 24-30; A computing device may use the UVE key 202 to get the UVE contents. Common UVE contents may include the IP address of the node; examiner articulates that BGP update message with updated address/ location of the node/ new partitions sent to peer indicate the gateway protocol packet containing new address family type).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mehta with Dunbar, Kaneko and Khanna to generate the gateway protocol packet containing the key-value pair as a new address family type.
One of ordinary skill in the art would have been motivated to provide a synchronized cache of the operational state of a distributed system (in Mehta, see Col.14: line 30), and/or to prevent the emergence of a single point of failure (in Mehta, see Col.12: line 62).

As for Claims 10-11 and 18-19, the claims do not teach or further define over the limitations in claims 2-3. Therefore, claims 10-11 and 18-19 are rejected for the same reasons as set forth in claims 2-3.

Regarding claim 7, Dunbar (modified by Kaneko and Mehta) discloses the method of claim 1, as set forth above. Dunbar (modified by Kaneko and Mehta) does not explicitly disclose wherein the first computing element operates as a route reflector.
However, Khanna discloses wherein the first computing element operates as a route reflector (see [0033] in view of [0013]-[0014]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Khanna with Dunbar, Kaneko and Mehta so that the first computing element operates as a route reflector.
One of ordinary skill in the art would have been motivated to exchange routes between the CEs directly or via the route reflector (Khanna: [0033]).

As for Claim 15, the claim does not teach or further define over the limitations in claim 7. Therefore, claim 15 is rejected for the same reasons as set forth in claim 7.

Claim(s) 5 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Kaneko et al. (hereinafter, Kaneko, US 20150007178 A1) in view of Mehta et al. (hereinafter, Mehta, US 10379890 B1) in view of Byers et al. (hereinafter, Byers, US 20200044918 A1).

Regarding claim 5, Dunbar (modified by Kaneko and Mehta) discloses the method of claim 1, as set forth above. Dunbar (modified by Kaneko and Mehta) does not explicitly disclose wherein the service data structure maintained by the first computing element comprises fog node information for fog nodes in the computing environment, and wherein the second computing element comprises a fog server.
However, Byers discloses wherein the service data structure (see Fig.1:100) maintained by the first computing element (see Fig.1: fog nodes/servers 30, 40 and/or 50) comprises fog node information for fog nodes (see Fig.1:20) in the computing environment (see Fig.1:10; network environment 10 corresponds to the computing environment; also see [0016]-[0019]; the local fog nodes 30, the neighborhood fog nodes 40, the regional fog nodes 50 and the cloud computing servers 60 maintain a distributed ledger 100 in coordination with each other. In some implementations, the distributed ledger 100 stores configuration information 110 for the endpoints 20), and wherein the second computing element comprises a fog server (see [0057] in view of Fig.6:600; FIG. 6 is a block diagram of a server system 600 enabled with one or more components of a device- e.g., a fog node, for example, one or more of the local fog nodes 30, the neighborhood fog nodes 40, the regional fog nodes 50).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Byers with Dunbar, Kaneko and Mehta so that the service data structure maintained by the first computing element comprises fog node information for fog nodes in the computing environment, and wherein the second computing element comprises a fog server.
One of ordinary skill in the art would have been motivated to store configuration information associated with one or more devices (Byers: [0013]).

As for Claim 12, the claim does not teach or further define over the limitations in claim 5. Therefore, claim 12 is rejected for the same reasons as set forth in claim 5.

Claim(s) 6 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Kaneko et al. (hereinafter, Kaneko, US 20150007178 A1) in view of Mehta et al. (hereinafter, Mehta, US 10379890 B1) in view of Mudigonda (US 20170346686 A1).

Regarding claim 6, Dunbar (modified by Kaneko and Mehta) discloses the method of claim 1, as set forth above. Dunbar (modified by Kaneko and Mehta) does not explicitly disclose wherein the one or more services each comprise container.
However, Mudigonda discloses wherein the one or more services each comprise container (see [0021]; virtual machines (VM) encompass all containers for the services).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Mudigonda with Dunbar, Kaneko and Mehta so that the one or more services each comprise container.
One of ordinary skill in the art would have been motivated to provide the services to users (Mudigonda: [0020]).

As for Claim 14, the claim does not teach or further define over the limitations in claim 6. Therefore, claim 14 is rejected for the same reasons as set forth in claim 6.

Claim(s) 8 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Dunbar et al. (hereinafter, Dunbar, US 20120014387 A1) in view of Kaneko et al. (hereinafter, Kaneko, US 20150007178 A1) in view of Mehta et al. (hereinafter, Mehta, US 10379890 B1) in view of Nolan et al. (hereinafter, Nolan, US 20190044852 A1).

Regarding claim 8, Dunbar (modified by Kaneko and Mehta) discloses the method of claim 1, as set forth above. Dunbar (modified by Kaneko and Mehta) does not explicitly disclose wherein the first computing element comprises a fog server and the second computing element comprises a fog server.
However, Nolan discloses wherein the first computing element comprises a fog server (see Fig.1:108a) and the second computing element comprises a fog server (see Fig.1:108b; also see [0023]; each of the fog nodes 108 may be embodied as any type of computing node capable of providing resources for fog computing/services (e.g., in a fog network 106), such as a server (e.g., stand-alone, rack-mounted, blade, etc.), a sled,… a router, switch (e.g., a disaggregated switch, a rack-mounted switch, a standalone switch, a fully managed switch, a partially managed switch, a full-duplex switch, and/or a half-duplex communication mode enabled switch)…, and/or a multiprocessor system capable of performing the functions described herein).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate the teachings of Nolan with Dunbar, Kaneko and Mehta so that the first computing element comprises a fog server and the second computing element comprises a fog server.
One of ordinary skill in the art would have been motivated to facilitate the forwarding of network traffic through the fog network segments of the fog network (Nolan: [0019]).

As for Claim 16, the claim does not teach or further define over the limitations in claim 8. Therefore, claim 16 is rejected for the same reasons as set forth in claim 8.

Additional References
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Cao et al. (US 20110117909 A1) discloses performance metrics such as requested service type and signal quality associated with each of the VM.
Bansal et al. (US 20180359145 A1) teaches unified Software Defined Networking configuration management over multiple hosting environments.
Kore et al. (US 20160057219 A1) discloses data synchronization system and methods in a network using a highly-available key-value storage system.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDARVA KHANAL whose telephone number is (571)272-8107. The examiner can normally be reached MON-FRI, 0800-1700.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kamal B Divecha can be reached on 571-272-5863. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANDARVA KHANAL/Examiner, Art Unit 2453                                                                                                                                                                                                        

/KAMAL B DIVECHA/Supervisory Patent Examiner, Art Unit 2453